     Case 5:19-cv-00506-AGR Document 18 Filed 11/04/20 Page 1 of 11 Page ID #:940



 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10

11   RICHARD RYAN K.,                        )      No. EDCV 19-506 AGR
                                             )
12                       Plaintiff,          )
                                             )
13                v.                         )      MEMORANDUM OPINION AND ORDER
                                             )
14   ANDREW SAUL,                            )
     Commissioner of Social Security,        )
15                                           )
                         Defendant.          )
16                                           )
17          Plaintiff1 filed this action on March 20, 2019. The parties filed a Joint Stipulation
18   that addressed the disputed issue. The court has taken the matter under submission
19   without oral argument.2
20          Having reviewed the entire file, the court affirms the decision of the
21   Commissioner.
22

23

24

25      1
          Plaintiff’s name has been partially redacted in compliance with Fed. R. Civ. P.
     5.2(c)(2)(B) and the recommendation of the Committee on Court Administration and
26
     Case Management of the Judicial Conference of the United States.
27      2
         Pursuant to 28 U.S.C. § 636(c), the parties consented to proceed before the
28   magistrate judge. (Dkt. Nos. 11, 12.)
     Case 5:19-cv-00506-AGR Document 18 Filed 11/04/20 Page 2 of 11 Page ID #:941



 1                                                I.
 2                               PROCEDURAL BACKGROUND
 3         Plaintiff filed applications for disability insurance benefits and supplemental
 4   security income on May 18, 2015, and alleged an onset date of March 30, 2014.
 5   Administrative Record (“AR”) 15. The applications were denied initially and on
 6   reconsideration. AR 15, 130-31, 160-61. Plaintiff requested a hearing before an
 7   Administrative Law Judge (“ALJ”). On December 14, 2017, the ALJ conducted a
 8   hearing at which Plaintiff and a vocational expert testified. AR 39-99. On January 31,
 9   2018, the ALJ issued a decision denying benefits. AR 12-32. On February 2, 2019, the
10   Appeals Council denied review. AR 1-5. This action followed.
11                                               II.
12                                   STANDARD OF REVIEW
13         Pursuant to 42 U.S.C. § 405(g), this court has authority to review the
14   Commissioner’s decision to deny benefits. The decision will be disturbed only if it is not
15   supported by substantial evidence, or if it is based upon the application of improper
16   legal standards. Moncada v. Chater, 60 F.3d 521, 523 (9th Cir. 1995) (per curiam);
17   Drouin v. Sullivan, 966 F.2d 1255, 1257 (9th Cir. 1992).
18         “Substantial evidence” means “more than a mere scintilla but less than a
19   preponderance – it is such relevant evidence that a reasonable mind might accept as
20   adequate to support the conclusion.” Moncada, 60 F.3d at 523. In determining whether
21   substantial evidence exists to support the Commissioner’s decision, the court examines
22   the administrative record as a whole, considering adverse as well as supporting
23   evidence. Drouin, 966 F.2d at 1257. When the evidence is susceptible to more than
24   one rational interpretation, the court must defer to the Commissioner’s decision.
25   Moncada, 60 F.3d at 523.
26

27

28

                                                  2
     Case 5:19-cv-00506-AGR Document 18 Filed 11/04/20 Page 3 of 11 Page ID #:942



 1                                                III.
 2                                          DISCUSSION
 3          A.    Disability
 4          A person qualifies as disabled, and thereby eligible for such benefits, “only if his
 5   physical or mental impairment or impairments are of such severity that he is not only
 6   unable to do his previous work but cannot, considering his age, education, and work
 7   experience, engage in any other kind of substantial gainful work which exists in the
 8   national economy.” Barnhart v. Thomas, 540 U.S. 20, 21-22 (2003) (citation and
 9   quotation marks omitted).
10          B.    The ALJ’s Findings
11          The ALJ found that Plaintiff met the insured status requirements through
12   December 31, 2019. AR 17. Following the five-step sequential analysis applicable to
13   disability determinations, Lounsburry v. Barnhart, 468 F.3d 1111, 1114 (9th Cir. 2006),3
14   the ALJ found that Plaintiff had the severe impairments of (1) a mental impairment
15   diagnosed to include a somatoform functional disorder including conversion disorder/
16   pseudoseizures/psychogenic movement or tic disorder, depression, and anxiety; and
17   (2) obesity, in combination with degenerative disc disease of the cervical, thoracic, and
18   lumbar spine and type II diabetes mellitus. AR 18.
19          The ALJ found that Plaintiff had the residual functional capacity to perform light
20   work except that he could occasionally climb ramp and stairs; occasionally balance,
21   stoop, kneel and crouch; and frequently reach, handle and finger. He could never crawl
22   or climb ladders, ropes or scaffolds. He could never work in the presence of hazardous
23   machinery or at unprotected heights, or operate a motor vehicle as part of job duties.
24

25      3
          The five-step sequential analysis examines whether the claimant engaged in
26   substantial gainful activity, whether the claimant’s impairment is severe, whether the
     impairment meets or equals a listed impairment, whether the claimant is able to do his
27
     or her past relevant work, and whether the claimant is able to do any other work.
28   Lounsburry, 468 F.3d at 1114.
                                                   3
     Case 5:19-cv-00506-AGR Document 18 Filed 11/04/20 Page 4 of 11 Page ID #:943



 1   Plaintiff is limited to simple, routine tasks; simple work; and simple work-related
 2   decisions. He is capable of occasional interaction with supervisors and coworkers, and
 3   should never work with the general public. AR 21.
 4         The ALJ found that Plaintiff was unable to perform any past relevant work but
 5   could perform jobs that exist in significant numbers in the national economy such as
 6   marker (DOT 209.587-034), router (DOT 222.587-038), and routing clerk (DOT
 7   222.687-022). AR 30-32.
 8         C.     Mental Residual Functional Capacity
 9         The residual functional capacity (“RFC”) assessment measures the claimant’s
10   capacity to engage in basic work activities. Bowen v. New York, 476 U.S. 467, 471
11   (1986). The RFC is a determination of “‘the most [the claimant] can still do despite [the
12   claimant’s] limitations.’” Treichler v. Comm’r, 775 F.3d 1090, 1097 (9th Cir. 2014)
13   (citation omitted). The ALJ’s RFC assessment must be supported by substantial
14   evidence. Bayliss v. Barnhart, 427 F.3d 1211, 1217 (9th Cir. 2005).
15         An opinion of a treating physician is given more weight than the opinion of
16   non-treating physicians. Orn v. Astrue, 495 F.3d 625, 631 (9th Cir. 2007). When, as
17   here, a treating physician’s opinion is contradicted by another doctor, “the ALJ may not
18   reject this opinion without providing specific and legitimate reasons supported by
19   substantial evidence in the record. This can be done by setting out a detailed and
20   thorough summary of the facts and conflicting clinical evidence, stating his interpretation
21   thereof, and making findings.” Id. at 632 (citations and quotation marks omitted).
22         An examining physician’s opinion constitutes substantial evidence when it is
23   based on independent clinical findings. Id. “‘The opinion of a nonexamining physician
24   cannot by itself constitute substantial evidence that justifies the rejection of the opinion
25   of either an examining physician or a treating physician.’” Ryan v. Comm’r, 528 F.3d
26   1194, 1202 (9th Cir. 2008) (citation and emphasis omitted). A non-examining
27   physician’s opinion may serve as substantial evidence when it is supported by other
28

                                                   4
     Case 5:19-cv-00506-AGR Document 18 Filed 11/04/20 Page 5 of 11 Page ID #:944



 1   evidence in the record and is consistent with it. Andrews v. Shalala, 53 F.3d 1035,
 2   1041 (9th Cir. 1995).
 3         “When there is conflicting medical evidence, the Secretary must determine
 4   credibility and resolve the conflict.” Thomas v. Barnhart, 278 F.3d 947, 956-57 (9th Cir.
 5   2002) (citation and quotation marks omitted).
 6         The ALJ’s mental RFC assessment limited Plaintiff to simple, routine tasks;
 7   simple work; and simple work-related decisions. The ALJ found Plaintiff capable of
 8   occasional interaction with supervisors and coworkers, but not capable of working with
 9   the general public. AR 21.
10         Plaintiff makes two arguments.
11                1.    Dr. McWilliams and Dr. Walls
12         Dr. McWilliams is a state agency review physician. Plaintiff asserts that the ALJ’s
13   RFC assessment, which limited Plaintiff to occasional contact with supervisors and
14   coworkers, did not take into account Dr. McWilliams’ opinion that Plaintiff was limited to
15   brief supervision and coworker contact. AR 142. Plaintiff argues that infrequent
16   interactions can be lengthy, such that the contact is “occasional” but not “brief.”
17         Dr. Walls is another state agency review physician. Dr. Walls opined that Plaintiff
18   could accept supervision. Plaintiff contends that the ALJ’s RFC assessment, however,
19   did not account for Dr. Walls’ opinion that Plaintiff was limited to superficial coworker
20   interaction. AR 126. Plaintiff argues that coworker contact could occur occasionally but
21   not superficially, “such as work involving occasional teamwork that forms a critical part
22   of the work function.” JS at 6.
23         The ALJ afforded “some weight” to the opinions of Dr. McWilliams and Dr. Walls.
24   He noted that, although their opinions were based on outdated mental regulations, the
25   opinions were “generally consistent with the evidence of record and established
26

27

28

                                                  5
     Case 5:19-cv-00506-AGR Document 18 Filed 11/04/20 Page 6 of 11 Page ID #:945



 1   [RFC].”4 AR 26. The ALJ stated that his RFC assessment took into account Plaintiff’s
 2   moderate limitations in interacting with others. AR 20, 30.
 3          In Shaibi v. Berryhill, 883 F.3d 1102 (9th Cir. 2018), the Ninth Circuit determined
 4   that a limitation to “occasional interactions with coworkers” sufficiently accounted for an
 5   examining physician’s opinion that the claimant had moderate limitations in interacting
 6   with work peers and supervisors. Id. at 1107. The ALJ “evidently contemplated that
 7   [the claimant’s] social limitations were significant enough that he was incapable of
 8   frequent or sustained interactions with coworkers,” but not sufficiently debilitating that
 9   the claimant could never interact with coworkers. Id. (emphasis added). The ALJ’s
10   conclusion was consistent with moderate as opposed to mild or marked social
11   interaction limitations. Id. The court also determined that the ALJ’s limitation to
12   occasional interaction with coworkers was not inconsistent with a medical source’s
13   opinion that the claimant was able to relate to others on a superficial work basis. Id. In
14   this case, the ALJ could come to the same conclusion given that both medical sources
15   opined that Plaintiff was not significantly limited in his ability to ask simple questions and
16   request assistance, and to maintain socially appropriate behavior. AR 126, 142.
17          More importantly, an ALJ’s error is harmless when it is “inconsequential to the
18   ultimate nondisability determination.” Stout v. Comm’r, 454 F.3d 1050, 1055 (9th Cir.
19   2006); see also Carmickle v. Comm’r, 533 F.3d 1155, 1162-63 (9th Cir. 2008). The
20   vocational expert testified that the three representative jobs “have the least amount of
21   contact with people as is measured by the DOT.” AR 95. For example, the ALJ
22   determined that Plaintiff could work as a marker (DOT 209.587-034). That occupation
23

24      4
          ALJs “are not bound by findings made by State agency or other program
25   physicians and psychologists.” Social Security Ruling (“SSR”) 96-6p, 1996 WL 374180
     (S.S.A.) at *2. Rather, ALJs are merely required to “explain the weight” given to state
26
     agency physicians’ opinions. Id.; see also 20 C.F.R.§§ 404.1527(e); 416.927(e). As
27   Plaintiff’s claims were filed before March 27, 2017. 20 C.F.R. §§ 404.1527, 416.927.
     Claims filed on or after March 27, 2017 are governed by 20 C.F.R. §§ 1520c and
28   416.920c.
                                                   6
     Case 5:19-cv-00506-AGR Document 18 Filed 11/04/20 Page 7 of 11 Page ID #:946



 1   involves marking prices and attaching price tickets to articles of merchandise. “Talking”
 2   and “hearing” are nonexistent activities or conditions for the occupation. Worker
 3   functions relating to people such as “taking instructions” are “not significant” aspects of
 4   the occupation Id.; see also DOT APPENDIX B - Explanation of Data, People, and
 5   Things, 1991 WL 688701. There is no indication that teamwork or nonsuperficial
 6   coworker interaction would be a critical part of Plaintiff’s duties. See Dean v. Berryhill,
 7   2019 U.S. Dist. LEXIS 40818, *6-*7, *13-*14 (E.D. Cal. Mar. 13, 2019) (claimant limited
 8   to brief, casual interaction with coworkers for no more than 10% of workday could
 9   perform marker and router jobs); Wagner v. Berryhill, 2018 U.S. Dist. LEXIS 138262,
10   *10 (C.D. Cal. Aug. 14, 2018) (claimant limited to occasional, brief, and superficial
11   interactions with supervisors could perform marker job); Remer v. Berryhill, 2018 U.S
12   Dist. LEXIS 106853, *11-*12, *15-*17 (S.D. Cal. June 26, 2018) (claimant limited to
13   occasional superficial interactions with coworkers and supervisors could perform marker
14   job). Accordingly, any error would be harmless.
15                2.     Dr. Neitzert
16          On August 18, 2016, Dr. Neitzert, Plaintiff’s treating psychologist, rendered an
17   opinion, in checkbox form, regarding Plaintiff’s mental RFC. AR 553-54. Out of 25
18   categories of mental functioning necessary to perform work, Dr. Neitzert opined that
19   Plaintiff was “unable to meet to meet competitive standards” in 13 categories and had
20   “no ability to function” in the remaining 12.5 Id. Dr. Neitzert opined Plaintiff would be
21   absent from work more than four days per month. Dr. Neitzert based the assigned
22   limitations on Plaintiff’s tics, irritability, and problems with concept formulation, time,
23   orientation, and linear thought. AR 554.
24

25
        5
26         The areas of functioning related to, inter alia, memory, understanding, attention,
     punctuality, persistence, pace, social interaction, and following instructions. AR 553-54.
27
     The form set forth five categories of limitation: (1) unlimited or very good; (2) limited but
28   satisfactory; (3) seriously limited, but not precluded; (4) unable to meet competitive
     standards; and (5) no useful ability to function. Id.
                                                    7
     Case 5:19-cv-00506-AGR Document 18 Filed 11/04/20 Page 8 of 11 Page ID #:947



 1          Plaintiff contends that the ALJ provided insufficient reasons for rejecting Dr.
 2   Neitzert’s opinion.6 The ALJ gave little weight to Dr. Neitzert’s opinion because it was
 3   not consistent with the other substantial evidence in the record, which included normal
 4   clinical findings and minimal functional deficits during the same approximate time frame
 5   and throughout the claimed period of disability. The ALJ went through the records in
 6   some detail. AR 27, 402, 419, 421, 423, 426, 430, 434, 506-07, 530, 611, 689, 705,
 7   749, 752, 758, 787, 798, 810-11, 859.
 8          An ALJ may discount a treating physician’s opinion that is inconsistent with
 9   treatment records or with the record as a whole. See Batson v. Comm’r, 359 F.3d
10   1190, 1195 (9th Cir. 2004) (“[A]n ALJ may discredit treating physicians’ opinions that
11   are conclusory, brief, and unsupported by the record as a whole”); Rollins v. Massanari,
12   261 F.3d 853, 856 (9th Cir. 2001) (ALJ properly may reject treating physician's opinions
13   that “were so extreme as to be implausible and were not supported by any findings
14   made by any doctor”); see also 20 C.F.R. §§ 404.1527(c)(4), 416.927(c)(4) (the more
15   consistent an opinion is with the record as a whole, the more weight it will be given).
16          As the ALJ noted, roughly a month before Dr. Neitzert issued his opinion, Dr.
17   Khayali noted that Plaintiff’s “mental status appear[ed] to be normal.” AR 789 . And
18   three days after Dr. Neitzert issued his opinion, Dr. Evarisio noted no psychiatric
19   abnormalities on examination. See AR 787. Although Dr. Neitzert opined that Plaintiff
20   was “unable to meet competitive standards” in understanding, remembering, and
21   carrying out short and simple instructions, Dr. Evarisio explicitly noted that Plaintiff was
22   “able to follow instructions” on examination. Compare AR 553-54 to AR 787. As the
23   ALJ reasoned, Dr. Evarisio’s and Dr. Khayali’s contemporaneous notes undermine the
24   extreme limitations Dr. Neitzert assigned.
25

26
        6
          Dr. Neitzert’s opinion was contradicted by the opinions of Dr. Walls and Dr.
27
     McWilliams. Compare AR 125-26, 142-43 to AR 553-54. Therefore, the ALJ was
28   required to provide specific, legitimate reasons for giving little weight to Dr. Neitzert’s
     opinion.
                                                   8
     Case 5:19-cv-00506-AGR Document 18 Filed 11/04/20 Page 9 of 11 Page ID #:948



 1         As the ALJ further noted, Dr. Neitzert’s notes diverged from other treating source
 2   notes throughout the claimed disability period. From October 2014 through December
 3   2017, Dr. Neitzert noted in nearly every session that Plaintiff’s mood was depressed,
 4   anxious, and/or irritable. AR 448-64, 829-57. With few exceptions, he noted Plaintiff
 5   had a hastily-groomed appearance, agitated psychomotor activity, and/or an
 6   inappropriate affect. During this same period, however, Plaintiff’s other treating
 7   physicians frequently reported that Plaintiff was negative for psychiatric symptoms (e.g.,
 8   depression, anxiety, and insomnia). They noted that his mood and affect were normal
 9   and his mental status was normal on examination. AR 379, 386, 395, 398, 402, 417,
10   419, 421, 424, 426, 430, 434, 467, 506, 507, 530, 573, 575, 578, 580, 584, 591, 611,
11   644, 706. Notably, the records of other treating sources do not corroborate Dr.
12   Neitzert’s reports of deterioration in Plaintiff’s functioning. For example, on April 9,
13   2015, Plaintiff reported to Dr. Neitzert that he was “bit[ing] people’s heads off” and
14   experiencing a frightening level of aggression. AR 837. On April 22, Plaintiff reported
15   to Dr. Neitzert that he was “edgy” and swinging at things he saw in the corner of his
16   eye. AR 836. On May 7, Dr. Neitzert noted that Plaintiff was agitated and very
17   depressed and, on May 27, he noted that Plaintiff was depressed, very agitated, and
18   very irritable, with pressured speech. AR 835. On May 26, however, Dr. Mathur noted
19   that Plaintiff was negative for psychiatric symptoms. AR 424. Similarly, on April 8,
20   2017, Dr. Neitzert reported that Plaintiff was depressed, anxious, very irritable, agitated,
21   and had suicidal ideation. AR 849. On April 21, he reported that Plaintiff displayed
22   poor memory, bizarre dress, disorientation as to time, and “broken stream of
23   consciousness” speech. AR 851. On April 13, however, Dr. Wayment noted that
24   Plaintiff was oriented to time, place, person, and situation; had appropriate mood and
25   affect, normal insight, and normal judgment; and was normal overall with respect to
26   psychiatric findings. AR 748. On April 28, Dr. Nallamothu, a psychiatrist, reported on
27   intake that Plaintiff had a depressed and anxious mood, but was well-groomed and
28   calm, had intact memory and judgment, was not disoriented, and was not suicidal. AR

                                                   9
     Case 5:19-cv-00506-AGR Document 18 Filed 11/04/20 Page 10 of 11 Page ID #:949



 1   868. With the exception of a depressed mood in August 2017, Dr. Nallamothu reported
 2   that Plaintiff’s mental status was normal in all aspects from May 2017 onward. See AR
 3   858-68.
 4          Plaintiff argues that his non-mental health treating sources had no reason to
 5   thoroughly assess his mental status because he sought their treatment for physical
 6   impairments rather than mental ones. Plaintiff ignores the fact that Dr. Neitzert opined
 7   that Plaintiff had severe to extreme limitations in myriad areas of mental functioning.
 8   See AR 553-54. As discussed, Dr. Neitzert consistently reported that Plaintiff had
 9   abnormal moods, affect, and psychomotor activity, among other abnormalities. The
10   ALJ could reasonably conclude that Plaintiff would display at least some degree of
11   psychiatric abnormality with other treating sources, whether or not he specifically sought
12   mental health treatment from them. Plaintiff asserts that the pertinent regulations
13   require the Commissioner to consider a physician’s specialty when determining the
14   weight to be given the physician’s opinion. 20 C.F.R. §§ 404.1527(c)(2)(ii),
15   416.927(c)(2)(ii)). As Dr. Neitzert specializes in mental health treatment, Plaintiff
16   argues, the non-mental health treating sources’ records should not detract from the
17   weight to be given Dr. Neitzert’s opinion. The physician’s speciality, however, is one of
18   several factors – including consistency with the overall record – that the Commissioner
19   must consider. See 20 C.F.R. §§ 404.1527(c)(1)-(5), 416.927(c)(1)-(5). No single
20   factor is dispositive.
21          Finally, Plaintiff contends that Dr. Neitzert based his opinion on Plaintiff’s
22   psychogenic movement disorders rather than his mood disorders. Plaintiff argues that
23   because Dr. Nallamothu, his psychiatrist, did not “assume or treat” Plaintiff’s
24   psychogenic movement disorders (JS 22), his records do not constitute substantial
25   evidence for discounting Dr. Neitzert’s opinion, notwithstanding Dr. Nallamothu’s
26   psychiatry specialty. Plaintiff is mistaken. The record reflects that his psychogenic
27   movement disorders were his primary reason for seeing Dr. Nallamothu. See AR 749
28   (Dr. Wayment’s April 13, 2017 note stating Plaintiff was “getting ready for treatment . . .

                                                   10
     Case 5:19-cv-00506-AGR Document 18 Filed 11/04/20 Page 11 of 11 Page ID #:950



 1   with psych for pseudoseizures and will get eval to make sure if it is psych or if it is real
 2   seizure like activity”), 867 (Dr. Nallamothu’s April 28, 2017 note stating Plaintiff was
 3   seeking treatment for “conversion disorder”); see also AR 861, 863, 866, 867 (Dr.
 4   Nallamothu’s notes discussing Plaintiff’s movement disorders). Dr. Nallamothu’s notes
 5   are highly relevant to the interplay between Plaintiff’s movement disorders and mental
 6   functioning.
 7                                                IV.
 8                                             ORDER
 9         IT IS HEREBY ORDERED that the decision of the Commissioner is affirmed.
10

11

12
     DATED: November 4, 2020
13                                                          ALICIA G. ROSENBERG
                                                        United States Magistrate Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  11
